DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/22/20, 2/23/21, 6/2/21, 6/16/21, 6/21/21, and 12/27/21 were considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kalinowski et al. (US 2019/0324274) (of record).
Regarding Claim 1, Kalinowski discloses a device, comprising:

backside of the optical assembly and to direct the visible scene light on an
optical path toward the eyeward side, wherein the optical assembly includes:
a dimming layer (photochromic layer 100) disposed on the optical path
between the eyeward side and the backside, wherein the dimming layer
includes a photochromic material that is configured to darken in response to
exposure to a range of light wavelengths (Paragraph 0044); and
a digital projector (light source 102 coupled to MEMS mirror array 104 in Fig. 5 - see par. 0047) disposed on the eyeward side of the optical assembly, wherein the digital projector is configured to selectively emit an activation light within the range of light wavelengths to activate a darkening of a region of the dimming layer to dim the visible scene light within the region (see par. 0051: "The output coupler 114 may selectively output the light from light source 102 to a desired adjustable opacity pixel 20P (to selectively render each adjustable opacity pixel opaque or transparent).").
Regarding Claim 2, Kalinowski discloses as is set forth above and further discloses wherein the optical assembly further comprises: a display layer (Fig. 7, coupler 26C may include transparent display pixels, Paragraphs 0032) disposed on the optical path between the dimming layer and the eyeward side of the optical assembly, wherein the display layer is configured to direct visible display light toward the eyeward side (Fig. 6, 26C generates display light 82).
Regarding Claim 3, Kalinowski discloses as is set forth above and further discloses wherein the activation light comprises non-visible light, ultraviolet light (Paragraph 0062, UV light from the light source 102), infrared light, or violet light.
Regarding Claim 4, Kalinowski discloses as is set forth above and further discloses wherein the optical assembly further comprises: a backside filter disposed on the optical path between the backside of the optical assembly and the dimming layer, wherein the backside filter is configured to block the range of light wavelengths and to pass the visible scene light (Paragraph 0060: "...filter layers 132 and 140 may be used to filter light of the wavelength that is used to control photochromic layer 100 (e.g., ultraviolet light 110 in FIG. 6)).
Regarding Claim 5, Kalinowski discloses as is set forth above and further discloses wherein the backside filter is configured to be selectively switched between a first state to block the range of light wavelengths and a second state to pass the range of light wavelengths to activate darkening of the dimming layer across an entire field of view of the optical assembly (Fig. 7 and par. 0053: the combination of "waveguide 26C" and "filter 182" acts as an "eyeward side filter configured to pass the activation light to the dimming layer, block other light within the range of light wavelengths, and pass the visible scene light').
Regarding Claim 6, Kalinowski discloses as is set forth above and further discloses wherein the optical assembly further comprises: an eyeward side filter disposed on the optical path between the eyeward side of the optical assembly and the dimming layer, wherein the eyeward side filter is configured to: pass the activation light to the dimming layer, block other light within the range of light 
Regarding Claim 7, Kalinowski discloses as is set forth above and further discloses wherein the eyeward side filter is configured to pass the activation light based on an angle of incidence of the activation light upon the eyeward side filter (waveguide 26C in Fig. 7 requires an input coupler 112, which may be a Bragg grating structure, volume hologram,...(see Paragraph 0052). Thus, said input coupler 112 selectively couples light based on an incidence angle of the activation light).
Regarding Claim 8, Kalinowski discloses as is set forth above and further discloses wherein the eyeward side filter comprises a diffraction grating configured to pass the activation light and to block the other light within the range of light wavelengths (Paragraph 0052, Fig 6, output coupler 114).
Regarding Claim 11, Kalinowski discloses as is set forth above and further discloses wherein the digital projector is configured to direct the activation light to darken a plurality of separate and distinct regions of the dimming layer (Photochromic layer 100 has a plurality of adjustable opacity pixels 20P, Fig. 7, Paragraph 0044).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kalinowski et al. (US 2019/0324274) in view of Levy (US 6,424,448).
Regarding Claim 9, Kalinowski discloses as is set forth above but does not further disclose wherein the eyeward side filter comprises a dielectric mirror configured to pass the activation light and to block the other light within the range of light wavelengths.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the device of Kalinowski with the wherein the eyeward side filter comprises a dielectric mirror configured to pass the activation light and to block the other light within the range of light wavelengths, of Levy, for the purpose of allowing only activation (energizing) light to pass.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kalinowski et al. (US 2019/0324274) in view of Choi et al. (US 2018/0304727).
Regarding Claim 10, Kalinowski discloses as is set forth above but does not further disclose wherein the digital projector comprises a laser scanner that is configured to direct the activation light by way of a raster scan within the region of the dimming layer to activate the darkening.
However Choi, in the same field of endeavor, teaches wherein the digital projector comprises a laser scanner that is configured to direct the activation light by way of a raster scan within the region of the dimming layer to activate the darkening (Fig. 3, Paragraph 0044, the light sources 36 can be steerable lasers) for the purpose of steering light to where it is needed.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the device of Kalinowski with the wherein the digital 
Reasons for Allowance/Examiner’s Comments
	Regarding Claim 12, Kalinowski et al. (US 2019/0324274) (of record) a head-mounted device (Fig. 7), comprising:
a frame (Fig. 7, Paragraph 0056, lines 4-5);
a temple arm coupled to the frame (Fig. 7, Paragraph 0056, lines 4-5);
Hayes (US 2017/0090194) (of record) further teaches a digital projector coupled to the temple arm; and
Kalinowski et al. further teaches
an optical assembly (132, 134, 108, 100, 120, 138, 140 in Fig. 7) secured within the frame, wherein the optical assembly is configured to receive visible scene light (see real-world object 30) at a backside of the optical assembly and to direct the visible scene light on an optical path toward an eyeward side (see user eye 12) of the optical assembly, wherein the optical assembly includes:
a dimming layer (photochromic layer 100) disposed on the optical path between the eyeward side and the backside, wherein the dimming layer includes a photochromic material that is configured to darken in response to exposure to a range of light wavelengths (Photochromic layer 100 has a plurality of adjustable opacity pixels 20P, Fig. 7, Paragraph 0044), and 
Neither Kalinowski nor Hayes discloses “wherein the digital projector is configured to selectively emit an activation light within the range of light wavelengths to 
Additionally, neither Levy (US 6,424,448), nor the prior art of record, disclose the deficiencies of Kalinowski and Hayes.
Regarding Claim 16, Kalinowski discloses a device, comprising: 
a display layer configured to direct visible display light toward an eyeward side of the device to present a virtual graphic (Fig. 6, 26C generates display light 82, Paragraph 0032), and wherein the display layer is configured to pass visible scene light received at a backside of the device (Fig. 7, coupler 26C may include transparent display pixels, Paragraphs 0032); 
a dimming layer (photochromic layer 100)  disposed between the display layer and the backside, wherein the dimming layer includes a photochromic material that is configured to darken in response to exposure to a range of light wavelengths (Paragraph 0044); 
Choi et al. (US 2018/0304727) (of record), teaches
a laser scanner disposed on the eyeward side of the device (Fig. 3, Paragraph 0044, the light sources 36 can be steerable lasers); and 
a computing device configured to control the laser scanner (Paragraph 0020, computer-controlled positioner) to emit an activation light within the range of light wavelengths to activate a darkening of a region in the dimming layer to dim the visible scene light (Paragraphs 0051 and 0062).

Additionally, neither Levy (US 6,424,448), nor the prior art of record, disclose the deficiencies of Kalinowski and Choi.
	Claims 12-20 are allowed.  
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically regarding the allowability of independent claim 12:  The prior art of record does not disclose or suggest a head-mounted device comprising “wherein the digital projector is configured to selectively emit an activation light within the range of light wavelengths to activate a darkening of a region of the dimming layer to dim visible scene light within the region”, along with other claim limitations, is not disclosed or suggested by the prior art of record.  Claims 13-15 are allowable due to pendency on independent claim 12.
Specifically regarding the allowability of independent claim 16:  The prior art of record does not disclose or suggest a device comprising “in response to determining that the visible scene light will interfere with a visibility of the virtual graphic”, along with other claim limitations, is not disclosed or suggested by the prior art of record.  Claims 17-20 are allowable due to pendency on independent claim 16. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656. The examiner can normally be reached M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872